Citation Nr: 0212135	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for disabilities of the bilateral 
shoulders, back, bilateral hips, and left ankle, resulting 
from a motor vehicle accident following treatment at a VA 
Medical Center (VAMC) on March 5, 1999.


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1972 to 
October 1974.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 RO rating 
decision, which denied entitlement for compensation under 38 
U.S.C.A. § 1151 for disabilities of the bilateral shoulders, 
back, bilateral hips, and left ankle, resulting from a motor 
vehicle accident following treatment at a VAMC on March 5, 
1999.  The veteran testified about this accident at a Travel 
Board hearing in May 2001 (before Board Member Mary 
Gallagher), and at a local hearing in July 2001, and at a 
Board video conference hearing in June 2002 (before Acting 
Board Member Robinson Acosta).  Transcripts of these three 
hearings have been associated with the veteran's claims 
files.

Because the veteran testified before two members of the 
Board, and because these members should participate in making 
the final determination of the claim, this decision of the 
Board is assigned to a panel of not less than three members 
of the Board.  See 38 U.S.C.A. §§ 7102(a), 7107(c).


FINDING OF FACT

The veteran does not suffer from disabilities of the 
bilateral shoulders, back, bilateral hips, and left ankle 
which resulted from or were aggravated by VA training, 
hospitalization, medical or surgical treatment, or 
examination.


CONCLUSION OF LAW

The requirements for entitlement to disability compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
disabilities of the bilateral shoulders, back, bilateral 
hips, and left ankle, resulting from a motor vehicle accident 
following treatment at a VAMC on March 5, 1999, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.358 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for compensation under 38 U.S.C.A. § 1151

The veteran is seeking compensation for injuries to his 
shoulders, back, hips, and left ankle, following an 
automobile accident on March 5, 1999.  In essence, he has 
stated, as shown by the transcripts of the three above-
referenced hearings he has testified at, that, while riding 
in a VA van after receiving VA pool therapy on March 5, 1999, 
the van was involved in a motor vehicle accident and that, as 
a result of that accident, he sustained injuries to his 
shoulders, back, hips, and left ankle, for which he believes 
he should receive disability compensation under the 
provisions of § 1151.

Evidence in the veteran's claims files indicates that the 
veteran had an appointment at the Physical Medicine & 
Rehabilitation Service of the VAMC in North Little Rock, 
Arkansas, on March 5, 1999.  Later that day, a van carrying 
veterans from the VAMC collided with a truck while making a 
turn.  The accident report confirms that the veteran was 
riding in the van, and that he was transported from the 
accident site by ambulance to a local hospital.  The accident 
report also indicates that, at the time of the accident, the 
van was traveling to Camden, Arkansas, for the purpose of 
transporting veterans.  The authority of the trip was given 
to the driver orally, there was no deviation for the direct 
route, the trip was made within established working hours, 
and the operator, while en route, did not engage in any 
activity other than that for which the trip was authorized.  
The accident report also includes a certification, signed by 
the driver's supervisor, that the accident occurred within 
the driver's scope of duty.

VA medical records produced on the day of the accident reveal 
negative radiological studies of the veteran's pelvis, left 
ankle, left shoulder, cervical spine, and lumbosacral spine.  
VA records produced in April 1999 reveal an impression of 
status post motor vehicle accident with myofascial pain.

The veteran is seeking compensation due to the above incident 
under 38 U.S.C.A. § 1151, which provides, in pertinent part, 
that: 

(a)  Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
(1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable . . . 

38 U.S.C.A. § 1151 (West Supp. 2002).

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2) 
(2001).

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the United 
States Court of Veterans Appeals (currently known as the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as "the Court") held that an injury 
coincidental to, but not the result of, VA action does not 
legally qualify for compensation under § 1151.  The veteran 
in that case had checked into a VAMC radiology department for 
x-rays, and upon doing so, was advised that there would be a 
20-minute wait.  Thereafter, he decided to take a walk, left 
the clinic area, and proceeded to a building area where he 
began to read a bulletin board.  While doing so, an 
unidentified patient in a motorized wheelchair rounded the 
corner and struck the veteran, knocking him to the ground.  
The Court held that § 1151 "does not address disabilities 
that are merely coincidental with the receipt of VA treatment 
or which are not the result of actions by the VA."  Id. at 
505.  The Court further noted that the legislative history 
reinforced the conclusion that compensation under          § 
1151 is to be awarded only for an increase in disability that 
is the result of action by VA, and not from a coincidental 
event.  Id.; see also VAOPGCPREC 7-97 (Jan. 29, 1997) (38 
U.S.C.A. § 1151 does not cover injuries which were merely 
incurred during or coincident with hospitalization but not as 
a result of hospitalization).  Although 38 U.S.C.A. § 1151 
was amended in 1997 to add the element of fault, the intent 
of Congress to provide compensation for disability related to 
VA treatment or examination has not changed.

In this case, the veteran was not hospitalized and the 
required causal connection to VA medical or surgical 
treatment is not demonstrated.  It is not disputed that the 
veteran was riding in a van which was carrying him to Camden, 
Arkansas, following treatment at a VAMC, and that a collision 
with another vehicle occurred during this ride.  However, as 
in Sweitzer, any injuries sustained by the veteran during 
this accident cannot be said to have resulted from VA medical 
or surgical treatment.  Rather, the veteran's injuries were 
coincidental with his visit to the VAMC for treatment earlier 
that day; the injuries did not occur as a result of any 
medical treatment that he received from VA.  Accordingly, any 
claimed disabilities of the bilateral shoulders, back, 
bilateral hips, and left ankle sustained as a result of the 
automobile accident of March 5, 1999, are not the type of 
injuries that fall within the ambit of 38 U.S.C.A. § 1151. 

It is not clear from the record whether the veteran was being 
transported in a VA-owned vehicle.  For example, one accident 
report indicates that the vehicle in question was owned by 
the "Central Arkansas Veterans Health Care System."  Yet 
during his June 2002 Travel Board hearing, the veteran 
produced an Ohio Certificate of Title which indicates that 
the vehicle had been originally owned by Disabled American 
Veterans (DAV), but was transferred to VA in July 1996.   He 
also produced a July 1996 letter indicating that DAV had 
donated the vehicle to VA for purposes of transporting 
veterans to and from the Little Rock VAMC for treatment.  

In any case, even assuming that the veteran was in fact being 
transported in a VA-owned vehicle, his claimed disabilities 
nevertheless did not result from VA training, treatment or 
examination per se.  At most, it may be said that the 
additional disabilities were incurred coincidentally with VA 
treatment.  Indeed, it would be more accurate to state that 
the veteran's additional disabilities were incurred 
coincidentally with VA-related transportation, and therefore, 
section 1151 does not provide for compensation in this case.  
In a case like this, where the law and not the evidence is 
dispositive, the veteran's claim must be denied because of 
the lack of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).  

The Board acknowledges the veteran's belief that he is 
entitled to compensation for the injuries he sustained as a 
result of the motor vehicle accident of March 5, 1999.  
However, as explained above, cases such as this are simply 
not covered by Section 1151 and, since the present appeal is 
limited to determining whether the veteran is entitled to 
disability compensation under said section, the Board has no 
other recourse but to deny his claim.  Perhaps, if the 
veteran could somehow demonstrate negligence on the part of 
VA, he might have a valid claim under the Federal Tort Claims 
Act, 28 U.S.C.A. §§ 1346(b), 2672-2680.  Under the 
circumstances of the present case, however, his claim does 
not satisfy the threshold legal requirements for 
consideration under § 1151.

II.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  There is no issue as to 
substantial completeness of the veteran's application for 
compensation benefits under 38 U.S.C.A. § 1151 for 
disabilities of the bilateral shoulders, back, bilateral 
hips, and left ankle, resulting from a motor vehicle accident 
following treatment at a VA medical facility.  Also, the 
veteran has been notified as to the criteria for compensation 
under 38 U.S.C.A. § 1151 in the discussions in the February 
2001 rating decision, a May 2001 statement of the case, and a 
July 2001 supplemental statement of the case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The record shows that the RO has made sure to secure copies 
of all available VA outpatient records and documents 
specifically related to the automobile accident of March 5, 
1999 (including the relevant Certificate of Title), and the 
veteran has not indicated that there are any outstanding 
records to be considered.  VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, and has also given the veteran 
opportunities to testify about his March 1999 accident at 
three hearings, two of which were before members of the 
Board.

It is further noted that the VCAA and its implementing 
regulation specifically state that VA will refrain from 
providing assistance in obtaining evidence for a claim if a 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  Circumstances in which VA will refrain from or 
discontinue providing such assistance include, but are not 
limited to, lack of legal eligibility, claims that lack legal 
merit, and an application requesting a benefit to which the 
claimant is not entitled as a matter of law.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002); 38 C.F.R. § 3.159(d) (2001).  
The veteran's claim clearly falls under these exceptional 
cases in which VA is not required to provide further 
assistance, insofar as his claim lacks legal merit or 
entitlement under the law.

The requirements of the VCAA and its implementing regulations 
have nevertheless been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case. 

As detailed above, the Board has concluded that the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 has no legal 
merit.  A remand so that the RO can formally consider the 
VCAA or its implementing regulations would merely serve to 
delay adjudication of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Also, because the implementing 
regulations do not provide any substantive rights or impose 
any duties beyond those provided in the VCAA, the Board's 
consideration of them in the first instance is not 
prejudicial to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

ORDER

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disabilities of the 
bilateral shoulders, back, bilateral hips, and left ankle, 
resulting from a motor vehicle accident following treatment 
at a VAMC on March 5, 1999, is denied.


			
	Mary Gallagher 	Robinson Acosta
	Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals


		
Constance Tobias
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

